Case 4:16-cv-01414 Document 616 _ Filed on 07/30/19 in TXSD Page 1 of 6

  

The Office of Vince Ryan
County Attorney

 

July 30, 2019

The Honorable Lee H. Rosenthal, District Judge
United States Courthouse

515 Rusk Street, Room 11535

Houston, Texas 77002

Re: | Case No. 16-cv-01414; ODonnell et al. v. Harris County, Texas et al.;
In the U.S. District Court for the Southern District of Texas, Houston, Division

Dear Chief Judge Rosenthal:

In accordance with the Court’s Amended Preliminary Injunction, please find the July 20, 2019
through July 28, 2019 weekly report. Of 427 misdemeanor arrestees, there were a total of 35 who
were not present for their initial bail hearing, before a Hearing Officer, within 48 hours of arrest.
Please see below:

 

| Medical-condition 00012 |
| Mental- illness or Intellectual-disability 00007 |
“Other reason not present. = (012

| Hearing more than 48 hours after arrest 00004 |

Sincerely,

/s/ Melissa Spinks
Melissa Spinks

1019 Congress, 15th Floor ¢ Houston, Texas 77002 ¢ Phone: 713-274-5101 © Fax: 713-755-8924
Case 4:16-cv-01414 Document 616 Filed on 07/30/19 in TXSD Page 2 of 6

Confidential Weekly Report July 20-28, 2019

 

Defendant
Name

 

PC Docket

Not Present

 

 

 

 

 

 

 

 

eS te ] ee Defendant Arresting a
CaseNbr Coury, Arrest pate : Setting Da te Present Reon SPN ° - Age! i
METRO P. D.
226969701010 5 ee eho No een “ct 2913917 | CITY OF
v HOUSTON
Mental-illness SHERIFFS
7/21/2019 or DEPARTMENT
226953001010 9 0-00 | NO Tis lechra. 2556542 | 15 ‘pris
disability COUNTY
HOUSTON
225482001010 9 ee are No ee 2145630 | POLICE
° DEPARTMENT
, HOUSTON
226933501010 12 teen No pica 1516226 | POLICE
onemo DEPARTMENT
HEDWIG
7/22/2019 Medical- VILLAGE
226995501010 9 13-00 | No condition 881445 | oor ice
DEPARTMENT
7/22/2019 Medical- CONSTABLE
226999501010 9 1600: | Ne condition 2341377 | cor 3
225593401010 7/22/2019 7/23/2019 Medical- HOUSTON
223917301010 6 9:10 9:00 | N° conditi aeHIOSS | POLICE
onemon DEPARTMENT

 

 

 

 

 

 

 

 

 
Case 4:16-cv-01414 Document 616 Filed on 07/30/19 in TXSD Page 3 of 6

Confidential Weekly Report July 20-28, 2019

 

 

 

 

 

 

 

 

def in HOUSTON
226085401010 9 eaarar sep No administrative | 1788606 | POLICE
, , segregation. DEPARTMENT
Mental-illness
7/23/2019 7/23/2019 ” HOUSTON
225071501010 10 1A3 2.6 | 0 faifellectualt 2412511 | POLICE
ne DEPARTMENT
disability
Mental-illness
7/23/2019 7/23/2019 or HOUSTON
225990201010 12 aed em | BO ‘rellccenell 2841866 | POLICE
Newectual: DEPARTMENT
disability
Mental-ill
7/23/2019 7/24/2019 rt HOUSTON
227023601010 5 gels 13-00 | No intellectual 2920884 | POLICE
Neuectual- DEPARTMENT
disability
Mental-illness
7/23/2019 7/24/2019 or HOUSTON
227023301010 5 16-55 13-00 | No Intellectual: 2479363 | POLICE
ee DEPARTMENT
disability
HOUSTON
227018001010 2 Me ee No disruptive. 759976 | POLICE
DEPARTMENT
HOUSTON
227022801010 10 ee og No Meat 2750440 | POLICE
DEPARTMENT

 

 

 

 

 

 

 

 

 
Case 4:16-cv-01414 Document 616 Filed on 07/30/19 in TXSD Page 4 of 6

Confidential Weekly Report July 20-28, 2019

 

 

 

 

 

 

 

 

HOUSTON
224674201010 10 eaarers ea No combative 2399388 | POLICE
DEPARTMENT
defendant
HOUSTON
227028001010 15 mean os, No refused to 83023 | POLICE
: DEPARTMENT
court.
TEXAS
7/24/2019 7/25/2019 Medical- SOUTHERN
226553301010 ° 17:00 16:00 | N° condition 964404 | UNIVERSITY
PD
227038001010 7/24/2019 7/25/2019 Medical- HOUSTON
227038101010 = 17:35 16:00 | No condition 2080271 | POLICE
DEPARTMENT
HOUSTON
226610101010 16 ee ee No disruptive 1732790 | POLICE
DEPARTMENT
. HOUSTON
223716001010 6 de res Ne No oma 549703 | POLICE
P DEPARTMENT
HOUSTON
227048901010 7 area si No Medical: 2565559 | POLICE
DEPARTMENT

 

 

 

 

 

 

 

 

 
Case 4:16-cv-01414 Document 616 Filed on 07/30/19 in TXSD Page 5 of 6

Confidential Weekly Report July 20-28, 2019

 

 

 

 

 

 

 

 

HOUSTON
227027801010 8 anne og Yes 2692448 | POLICE
DEPARTMENT
Per HCSO, D HOUSTON
226919501010 2 ealenee en No disruptive. D 508338 | POLICE
‘ , housed in seg. DEPARTMENT
SHERIFFS
7/24/2019 7/26/2019 DEPARTMENT
221971101010 9 ‘OO roo | Xe 1808055 | Ga pRis
COUNTY
D refused to PASADENA
227024801010 2 i rer eo No come to 3008502 | POLICE
court. DEPARTMENT
, HOUSTON
227012001010 11 alae ep No Meaea 830634 | POLICE
conemon DEPARTMENT
Mental-illness
BAYTOWN
226971701010 3 Msi eo No S ailectusl 2803404 | POLICE
ee DEPARTMENT
disability
, DEER PARK
227070401010 5 ee eo No Mecca 3009724 | POLICE
conemon DEPARTMENT

 

 

 

 

 

 

 

 

 
Case 4:16-cv-01414 Document 616 Filed on 07/30/19 in TXSD Page 6 of 6

Confidential Weekly Report July 20-28, 2019

 

 

 

 

 

 

 

224522501010 Mental-iliness
224602901010 7/2712019 7/2712019 or HESTON
7 No 2038032 | POLICE
227026201010 14:17 18:00 Intellectual- OEPARTMENT
227026301010 disability
per HCSO HOUSTON
227077501010 14 ee Oo oo No refused to 1326793 | POLICE
, , come to court DEPARTMENT
HOUSTON
227078601010 7 enn eo No Medical 1911840 | POLICE
conaon DEPARTMENT
HOUSTON
227075301010 7 oe 0 No Mecca 2453841 | POLICE
conemon DEPARTMENT
HOUSTON
sc coscroloiG 10 meine ee No Distuptive 2279858 | POLICE
: DEPARTMENT
HOUSTON
227062901010 i anaes OG Yes 2690155 | POLICE
DEPARTMENT
HOUSTON
227063401010 7 ee ee oy | Yes 2964022 | POLICE
; DEPARTMENT

 

 

 

 

 

 

 

 

 

 
